Citation Nr: 1048422	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent 
for chondromalacia with degenerative arthritis of the right knee.

3.  Entitlement to a disability rating in excess of 20 percent 
for degenerative arthritis of the lumbar spine with facet 
arthropathy and spinal stenosis suspected.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 
1972.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
Thereafter, the Veteran's file was transferred to the RO in Waco, 
Texas.

In correspondence dated and received in November 2006, the 
Veteran withdrew his claims for service connection for 
cervicalgia, a left shoulder disability, a bilateral foot 
disability, migraine headaches, and insomnia.  As a result, these 
issues are not before the Board for appellate consideration.  38 
C.F.R. § 20.204(c) (2010).

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is associated with the claims file.

For the reasons explained below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims.

With regard to his left and right knee disabilities, the Board 
notes that the Veteran's most recent VA joints examination took 
place in May 2010.  On that occasion, it was noted that since his 
last VA joints examination in October 2009, his bilateral knee 
condition had gotten worse, to include constant and severe pain 
in both knees.  However, the May 2010 examiner noted that he was 
unable to reliably measure the range of motion in both of the 
Veteran's knees due to thigh pain.  Thereafter, at his October 
2010 hearing, the Veteran testified that he was unable to flex 
and extend both of his knees all the way out like he used to.  
Therefore, as the current severity and extent of the Veteran's 
service-connected left and right knee disabilities is unclear, 
the Board finds that a new VA examination is necessary in order 
to fully and fairly evaluate his increased rating claims for 
those disabilities.

With regard to his lumbar spine disability, the Board notes that 
the Veteran's most recent VA spine examination took place in May 
2010.  On that occasion, he complained of low back pain radiating 
into his bilateral buttocks, hips, and legs, as well as bilateral 
lower leg weakness.  During the motor testing portion of the 
examination, the examiner noted that the Veteran's lower 
extremity strength seemed intact but gave away due to pain and 
was therefore hard to assess fully.  It was also noted that the 
Veteran could not dorsiflex his ankles due to lower leg and ankle 
pain.  Deep tendon reflexes were found to be absent throughout.  
A neurological consultation was ordered for further evaluation 
and scheduled for five days later, but the record reflects that 
the Veteran did not show up for this consultation.  Thereafter, 
at his October 2010 hearing, the Veteran testified that he wears 
a back brace (which he denied at his May 2010 examination), 
complained of sciatica and sharp pain shooting into his legs, and 
alleged that a doctor had prescribed him bed rest (which he also 
denied at his May 2010 examination).  Therefore, as the current 
severity and extent of the Veteran's service-connected lumbar 
spine disability is unclear, the Board finds that a new VA 
examination is necessary in order to fully and fairly evaluate 
his increased rating claim for that disability.

For all of the claims on appeal, relevant ongoing medical records 
should also be obtained, to include any VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of treatment 
of all health care providers, both VA and 
private, who have treated him for his left 
knee, right knee, and low back disorders 
since July 2004.  After securing any 
necessary releases, the RO/AMC should request 
any records identified which are not 
duplicates of those contained in the claims 
file.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should be 
so notified.

In addition, obtain all relevant ongoing VA 
treatment records dating since September 2010 
from the Central Texas Veterans Health Care 
System.

2.  Schedule the Veteran for a VA orthopedic 
examination to determine the current severity 
of his service-connected bilateral knee and 
low back disorders.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  A 
complete rationale should be provided for all 
opinions expressed.

The examiner should describe all 
symptomatology related to the Veteran's 
service-connected left and right knee 
disabilities.  All indicated tests should be 
performed and all findings should be reported 
in detail, including range of motion of both 
knees (specifying at what degree in motion 
pain begins) and whether any instability is 
present.

The examiner should also describe any 
functional loss pertaining to the Veteran's 
service-connected left and right knee 
disabilities due to pain or weakness, and to 
document all objective evidence of those 
symptoms.  In addition, the examiner should 
provide an opinion on the degree of any 
functional loss that is likely to result from 
a flare-up of symptoms or on extended use.

The examiner should also describe all 
symptomatology related to the Veteran's 
service-connected lumbar spine disability, 
to include orthopedic and neurological 
symptoms.  Range of motion testing should 
be performed, and the examiner should also 
describe any functional loss pertaining to 
the Veteran's service-connected lumbar 
spine disability due to pain or weakness, 
and to document all objective evidence of 
those symptoms.  In addition, the examiner 
should provide an opinion on the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of incapacitating 
episodes (acute signs and symptoms of 
intervertebral disc syndrome that have 
required bed rest prescribed by a physician 
and treatment by a physician).  Finally, 
the examiner should address the presence 
and severity of any associated objective 
neurological abnormalities (i.e., 
radiculopathy and/or neuropathy of the 
lower extremities).

3.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

